The Honorable Myra Jones State Representative 2001 North Tyler Little Rock, Arkansas 72201
Dear Representative Jones:
This is in response to your request for an opinion regarding Acts 325 and 878 of 1987.  You have asked, specifically, whether these Acts apply to firemen who retired prior to January 1, 1987.
Section 1 of Act 325 amends Section 5 of Act 491 of 1921, as amended, to create a retirement category for firemen injured in the line of duty, stating in pertinent part as follows:
   Any fireman who become totally and permanently physically or mentally incapacitated for any suitable duty as an employee, as a result of personal injury or disease, may be retired by the Board upon written application filed by or on behalf of the member.
Section 2 of Act 325 amends Section 7 of Act 250 of 1937, as amended, to provide similar benefits for policemen, stating in pertinent part:
   If any member of the police department shall become physically or mentally permanently disabled, and this fact is certified to by the physician on the Board of Trustees, he shall be entitled to retire and receive a pension as provided herein.
The Act contains similar benefit provisions for firemen and policemen, and states the following under both Sections 1 and 2:
   The additional benefits provided herein shall be effective for all qualifying applications first received by the Board on or after January 1, 1987.
The provisions of Sections 1 and 2 of Act 325 will only apply to those persons whose applications thereunder are ". . . first received by the Board on or after January 1, 1987."  The word "application" refers to the members' written application for retirement upon becoming permanently disabled.  It therefore become[s] clear that the answer to your question is no with respect to firemen or policemen who retired prior to January 1, 1987.
It is my opinion that the answer to your question regarding Act 878 of 1987 is also no.  Section 1(a) of Act 878 states as follows:
   Beginning July 1, 1987, in addition to the monthly pension benefits as set forth in Act 491 of 1921, as amended, and Act 250 of 1937, as amended, for those policemen and firemen hired prior to January 1, 1983 and who continue to work beyond their twenty-fifth (25th) year, the member shall receive at age sixty (60) and thereafter a benefit on the amount equal to 1.25% of final salary attached to the rank which he may have held in the department preceding the date of such retirement times the number of years of service in excess of twenty-five (25) years up to a maximum total benefit of seventy-five percent (75%) of final salary.
It is well-established that legislative enactments will ordinarily be deemed to apply prospectively only, unless the intent for retroactive application is clearly expressed.  Arkansas Rural Medical Practice v. Luter, 292 Ark. 259, 729 S.W.2d 402 (1987); Abrigo [Abrego] v. United, 281 Ark. 308, 664 S.W.2d 858 (1987).  Act 878 makes no reference, nor can it be said that the Act necessarily applies, to those who retired prior to January 1, 1987.  On the contrary, the date referred to in Section 1(a) is "July 1, 1987."
The title of Act 878 indicates, moreover, that the Act is intended to create an incentive for policemen and firemen to remain in service after their twenty-fifth year.  It is clear that the purpose and intent of the Act would not be furthered by offering the benefits to those who retired prior to January 1, 1987.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.